       Case 16-00239-SMT           Doc 118 Filed 08/31/20 Entered 08/31/20 15:34:43                    Desc
                                    Notice (Blank/Generic) Page 1 of 1
NTC (02/03)




                                           United States Bankruptcy Court for
                                               the District of Columbia
                                        E. Barrett Prettyman U. S. Courthouse
                                          333 Constitution Ave, NW #1225
                                               Washington, DC 20001
                                                    (202) 354−3280
                                                www.dcb.uscourts.gov


In Re                                                                                  Case No. 16−00239−SMT
Thomas Edward White
Debtor                                                                                 Chapter 13




                                                     NOTICE

                                                   ==========

Notice is hereby given that the hearing scheduled for September 2, 2020 at 2:00 PM will be a telephonic hearing. The
teleconference information can be obtained by emailing Courtroom Deputy Aimee Mathewes at
aimee_mathewes@dcb.uscourts.gov.




Dated: 8/31/20                                            For the Court:
                                                          Angela D. Caesar
                                                          BY: am
